Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 2, 2022 has been entered. Claims 1, 3, 4, 6-9, 11, 12, 14-21 remain pending in the application. Applicant’s amendment to the abstract has overcome the objection previously set forth in the Non‐Final Office Action mailed February 4, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-9, 11, 12, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170267253A1 to Schmidt et al., which was cited by Applicant (hereinafter, Schmidt) in view of JP2015-219771 to Kuwahara et al., which was cited by Applicant (hereinafter, Kuwahara).
Regarding claim 1, Schmidt discloses: information processing apparatus comprising: circuitry configured to: receive acceleration information from an acceleration sensor included in a vehicle; receive biological information about an operator of the vehicle from a biological sensor included in the vehicle; generate an estimated sickness level value based at least in part on the acceleration information and the biological information while automatic driving is being carried out {Schmidt, paragraph [0019]: the disclosure involves the principle of estimating, on the basis of a large number of data items, a parameter that is characteristic of the probability of the occurrence of travel sickness. If this parameter exceeds a threshold value—the driver is warned appropriately, and possible countermeasures are suggested. The estimation of said parameter may be carried out on the basis of map material or data relating to the course of the route (curviness, speed restrictions to be expected, changes of altitude etc.), vehicle data (acceleration sequences [acceleration sensor is implied], excitation of the vehicle by the roadway surface etc.) and data relating to preceding driver activities and driver states / paragraph [0030]: prediction of the probability of travel sickness is undertaken according to FIG. 1 on the basis of a function 40, with reference to which the probability of nausea can be ascertained on the basis of a large number of data items, these data include map data (for example curviness, speed restrictions, changes of altitude), driver-activity data and driver-state data (for example, type of driver activity, last duration of the activity, last duration of automated driving, seat configuration, health data, previous history etc.) as well as vehicle data (acceleration data, excitation of the vehicle by roadway surface etc.) / It is noted that biological sensor is implied to detect health data. / paragraph [0017]: If the driver has already been driving in the automated driving mode, he/she can accordingly be prompted, in particular, to change over to the manual driving mode}. 
Schmidt does not explicitly disclose: compare the estimated sickness level value and a warning output standard value with each other; output a warning to prompt the operator to change from automatic driving to manual driving in a case where the estimated sickness level value becomes equal to or larger than the warning output standard value.
Regarding these limitations, Schmidt teaches in paragraph [0031]: On the basis of the aforementioned data, according to FIG. 1 an appropriate parameter is ascertained on the basis of the estimate of the probability of nausea [estimated sickness level value]. Then, in a step 50, the query is undertaken as to whether this parameter exceeds a predetermined threshold value (which, for instance, was ascertained on the basis of practical tests or field trials). If this is the case [warning outputting necessity determination], according to step 20 a warning (for example, a visual or acoustic warning), which may be associated with appropriately suitable suggestions, is given to the driver. These suggestions may involve, in merely exemplary manner, the transition to the manual driving mode or, where appropriate, the retention thereof, refraining from certain activities, changing certain activities, the change of the seat position or the change of a visual configuration (for example, the opening or closing of window blinds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the predetermined threshold value of Schmidt as a prescribed warning output standard value in order to provide a standard for issuing warning.
Schmidt does not explicitly disclose :
after the warning has been output and manual driving has started, receive second biological information about the operator from the biological sensor and determine a second sickness level of the operator;  calculate an optimum value of the warning output standard value that corresponds to the operator based at least in part on the second sickness level of the operator; and store the optimum value of the warning output standard value.  
Kuwahara remedies this and teaches in paragraph [0018] of the English specification: As shown in FIG. 1, the doze driving prevention device 8 includes a sleepiness level detecting unit 16 which detects a sleepiness level of a driver based on a driving operation by a driver [biological information about the operator]; the alarm threshold value correction part 22 in which, as for the dozing off while driving arrester 8, the alarm output part 18 corrects the alarm threshold setting portion 20 which sets up the alarm threshold value used as the standard which judges whether an alarm is output or not, and this alarm threshold value and a storage unit 24 stores data used for storing data used for setting an alarm threshold  value by an alarm threshold value setting unit 20 and correcting an alarm threshold value by an alarm threshold value correction unit 22. / paragraph [0009]: a doze driving prevention device for preventing a driver's dozing operation, wherein the dozing driving prevention device detects a drowsiness level of a driver [biological information] based on a driving operation by a driver and / or a behavior of a vehicle [vehicle behavior may include acceleration]. The alarm threshold setting means which sets up an alarm threshold value based on the action of the driving operation and/or vehicles which can be set by the time it goes through predetermined learning time after the alarm outputting means which outputs an alarm, and the run start of vehicles, when the sleepiness level detected by the sleepiness level detection means is more expensive than a predetermined alarm threshold value, An alarm threshold correcting means for correcting a set alarm threshold based on the set alarm threshold and the detected sleepiness level after setting an alarm threshold is provided. In the present invention configured as described above, the warning threshold value setting means sets an alarm threshold value based on a driving operation and / or a behavior of a vehicle until a predetermined learning time elapses after the start of the driving of the vehicle, and the warning threshold value correcting means sets the alarm threshold value. After setting the alarm threshold value, the set alarm threshold value is corrected based on the set alarm threshold value and the detected sleepiness level, so that an alarm threshold value can be set based on the driving operation and / or the behavior of the vehicle immediately after the start of the driving in which the driver is considered not to feel drowsiness. In accordance with the relationship between the actually detected sleepiness level and the warning threshold, an alarm threshold can be corrected so that an alarm is output at an appropriate frequency, whereby the alarm threshold is corrected. / It is noted that the alarm threshold setting means going through predetermined learning time after the alarm outputting means which outputs an alarm implies a second or more data measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning threshold correcting feature of Kuwahara with the described invention of Schmidt in order to consider more than one data received over period of time in operator sickness estimation. 
Similar reasoning applies to claims 17, 19.
Regarding claim 3, which depends from claim 1, Schmidt in view of Kuwahara teaches: wherein the circuitry is further configured to:  perform a warning output standard value changing process for increasing the warning output standard value in a case where an operation of the operator after the warning has been output is decided as a normal driving operation, and reduce the warning output standard value in a case where the operation of the operator after the warning has been output is decided as a not normal driving operation {Kuwahara, paragraph [0021]: the warning threshold setting unit 20 acquires the steering angle detected by the steering angle sensor 2 and the yaw rate detected by the yaw rate sensor 6 as the 1 sets of sleepiness data. In other words, as the sleepiness and fatigue felt by the driver become stronger [decided not as a normal driving operation], the finer operation of the steering wheel is reduced and a rapid correction operation is frequently performed [reducing the warning output standard value], and the behavior of the vehicle is changed, so that the yaw rate corresponding to the steering angle and the behavior of the vehicle corresponding to the steering operation can be used as sleepiness data for detecting the sleepiness level [increasing the warning output standard value in case of normal driving operation decision is implied]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning threshold setting unit of Kuwahara with the described invention of Schmidt in order to consider driver’s normal operation level in motion sickness estimation.
Regarding claim 4, which depends from claim 1, Schmidt further teaches: wherein the circuitry is further configured to:  carry out a sickness level calculating process by applying a sickness level calculating equation in which the sickness level increases depending on a time during which automatic driving is continued {Schmidt, paragraph [0030]: these data include driver-activity data and driver-state data (for example, type of driver activity, last duration of the activity, last duration of automated driving [time during which automatic driving is continued]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving time factor of Schmidt with the described invention of Schmidt in order to consider autonomous driving time in motion sickness estimation.
Regarding claim 7, which depends from claim 1, Schmidt further teaches: wherein the circuitry is further configured to: add two kinds of estimated sickness level values including a first estimated sickness level value calculated on a basis of the acceleration information from the acceleration sensor, and a second estimated sickness level value calculated on a basis of the biological information from the biological sensor, to calculate a final estimated sickness level value of the occupant {Schmidt, fig. 1, paragraphs [0019], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of referencing vehicle data and driver health data of Schmidt with the described invention of Schmidt in order to consider both the vehicle data and the driver’s condition in motion sickness estimation.
Regarding claim 8, which depends from claim 1, Schmidt further teaches: wherein the circuitry is further configured to: receive environmental information from an environmental sensor and change the warning output standard value on a basis of an input value {Schmidt, fig. 1, paragraphs [0030], [0019]: the estimation of said parameter may be carried out on the basis of map material or data relating to the course of the route (curviness, speed restrictions to be expected, changes of altitude etc.)[environment information], vehicle data (acceleration sequences, excitation of the vehicle by the roadway surface etc.)[environment sensor is implied]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of environment information detecting feature of Schmidt with the described invention of Schmidt in order to consider environmental information in motion sickness estimation.
Regarding claim 9, Schmidt teaches: a mobile apparatus comprising: an acceleration sensor for measuring an acceleration of the mobile apparatus; a biological sensor for measuring biological information of an operator of the mobile apparatus; and circuitry configured to:   receive acceleration information from the acceleration sensor; generate an estimated sickness level value based at least in part on the acceleration information and the biological information while automatic driving is being carried out; an compare the estimated sickness level value and a prescribed warning output standard value with each other; output a warning to prompt the operator to change from automatic driving to manual driving in a case where the estimated sickness level value becomes equal to or larger than the warning output standard value {Schmidt, paragraphs [0019], [0030], [0017], [0031]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mobile apparatus with the described invention of Schmidt to provide motion sickness warning device in a mobile form. 
Schmidt does not explicitly disclose: after the warning has been output and manual driving has started, receive second biological information about the operator from the biological sensor and determine a second sickness level of the operator; calculate an optimum value of the warning output standard value that corresponds to the operator based at least in part on the second sickness level of the operator; and store the optimum value of the warning output standard value.
Kuwahara remedies this and teaches in paragraphs [0018], [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning threshold correcting feature of Kuwahara with the described invention of Schmidt in order to consider more than one data received over period of time in operator sickness estimation.
Similar reasoning applies to claim 18.
Regarding claim 11, which depends from claim 9, Schmidt in view of Kuwahara teaches: further comprising: a sensor for acquiring operation information about at least any of a handle, or a brake {Kuwahara, paragraph [0050] a modification of the doze driving prevention device 8 will be described. In the above-described embodiment, the steering angle [handle] and the yaw rate are used as the sleepiness data for detecting the sleepiness level, but other driving operations [accelerator or brake are implied] and / or information relating to the behavior of the vehicle 1 may be used as the sleepiness data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving operation feature of Kuwahara with the described invention of Schmidt in order to consider various vehicle operation data in motion sickness estimation.
Regarding claim 12, which depends from claim 9, Schmidt in view of Kuwahara teaches: wherein the circuitry is further configured to:  increase the optimum warning output standard value in a case where an operation of the operator after the warning has been output is decided as a normal driving operation; and reduce the optimum warning output standard value in a case where the operation of the operator after the warning has been output is decided not as a normal driving operation {Kuwahara, paragraph [0021]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning threshold setting unit of Kuwahara with the described invention of Schmidt in order to consider driver’s normal operation level in motion sickness estimation.
Regarding claim 15, which depends from claim 9, Schmidt further teaches: wherein the circuitry is further configured to: add two kinds of estimated sickness level values including a first estimated sickness level value calculated on a basis of the detected information from the acceleration sensor, and a second estimated sickness level value calculated on a basis of the detected information from the biological sensor, to calculate a final estimated sickness level value of the occupant {Schmidt, fig. 1, paragraphs [0019], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of referencing vehicle data and driver health data of Schmidt with the described invention of Schmidt in order to consider both the vehicle data and the driver’s condition in motion sickness estimation.
Regarding claim 16, which depends from claim 9, Schmidt further teaches: an environmental sensor for acquiring environmental information of the mobile apparatus, wherein the circuitry is supplied with detected information input from the environmental sensor and changes the warning output standard value on a basis of an input value {Schmidt, fig. 1, paragraphs [0030], [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of environment information detecting feature of Schmidt with the described invention of Schmidt in order to consider environmental information in motion sickness estimation.
Regarding claim 20, which depends from claim 1, Schmidt does not explicitly disclose: wherein the circuitry is further configured to: after the warning has been output and the manual driving has started, receive second acceleration information from the acceleration sensor; determine whether normal manual driving is taking place based at least in part on the second acceleration information; in a case that normal driving is taking place, calculate the optimum value of the warning output standard value that corresponds to the operator, such that the calculated optimum value of the warning output standard value is increased relative to the warning output standard value, thereby decreasing a likelihood of a second warning being output during future automatic driving.  
Kuwahara remedies this and teaches in paragraphs [0018], [0009].
It is noted that behavior of vehicle in paragraph [0009] of Kuwahara implies acceleration data, which is a typical property considered in judging normal behavior of vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning threshold correcting feature of Kuwahara with the described invention of Schmidt in order to consider more than one vehicle operation data received over period of time in operator sickness estimation.
Regarding claim 21, which depends from claim 20, Schmidt does not explicitly disclose:
wherein the circuitry is further configured to: in a case that normal driving is not taking place, calculate the optimum value of the warning output standard value that corresponds to the operator, such that the calculated optimum value of the warning output standard value is decreased relative to the warning output standard value, thereby increasing a likelihood of the second warning being output during the future automatic driving.   
Kuwahara, remedies this and teaches in paragraph [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning threshold setting unit of Kuwahara with the described invention of Schmidt in order to consider driver’s normal operation level in motion sickness estimation.
Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kuwahara and in further view of JP2006-036012A to Nakagawa et al., which was cited by Applicant (hereinafter, Nakagawa). 
Regarding claim 6, which depends from claim 5, Schmidt does not teach wherein the biological sensor includes a heart rate detecting sensor of the operator. 
Nakagawa remedies this and teaches in paragraph [0102] of the English Translation: since the detection means [heart rate detecting sensor is implied] detects information relating to the heart rate of the passenger and the vehicle sickness determination means determines whether or not the vehicle occupant is in the vehicle sickness state based on the information relating to the change in the heart rate of the passenger, it is possible to detect the vehicle sickness state with high sensitivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heart rate detection feature of Nakagawa with the described invention of the modified Schmidt in order to consider heart rate of a driver in motion sickness estimation. 
Regarding claim 14, which depends from claim 9, Schmidt in view of Nakagawa teaches: wherein the biological sensor includes a heart rate detecting sensor of the occupant {Nakagawa, paragraph [0102]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heart rate detection feature of Nakagawa with the described invention of the modified Schmidt in order to consider heart rate of a driver in motion sickness estimation.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. Applicant argued that the cited references do not render the added limitation obvious. In response, rejections based on reasoning that the added limitation is one of the aspects of threshold adjusting process taught by Kuwahara are made. Applicant argued that Kuwahara teaches away from the use of biological sensors. In response, it is pointed out that prior art must be considered in its entirety, including disclosures that teach away from the claims (MPEP § 2141.02). Kuwahara was cited to cure deficiency of Schmidt, calculating an optimum value of the warning output standard value based on subsequently measured data. Kim teaches such optimum calculation function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661